
	
		I
		112th CONGRESS
		1st Session
		H. R. 2097
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2011
			Mr. Owens introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  military housing allowance exclusion for purposes of determining area gross
		  income in determining whether a residential rental property is a qualified
		  residential rental property for purposes of the exempt facility bond rules, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Families Affordable Homes Act
			 of 2011.
		2.Extension and
			 modification of housing allowance exclusion for determining area median gross
			 income for qualified residential rental project exempt facility bonds
			(a)ExtensionSubsection (b) of section 3005 of the
			 Housing Assistance Tax Act of 2008 is amended by striking January 1,
			 2012 each place it appears and inserting January 1,
			 2015.
			(b)ModificationSubparagraph (B) of section 142(d)(2) of
			 the Internal Revenue Code of 1986 is amended—
				(1)in clause (iii)(I)
			 by striking qualified military installation to which and all
			 that follows through December 31, 2005 and inserting
			 military installation or facility, and
				(2)by striking clause
			 (iv).
				(c)Effective
			 dates
				(1)Subsection
			 (a)The amendments made by subsection (a) shall
			 take effect as if included in the enactment of section 3005 of the Housing
			 Assistance Tax Act of 2008.
				(2)Subsection
			 (b)The amendments made by subsection (b) shall
			 apply to—
					(A)determinations
			 made after the date of the enactment of this Act and before January 1, 2015, in
			 the case of any qualified building (as defined in section 142(d)(2)(B)(iii) of
			 the Internal Revenue Code of 1986)—
						(i)with
			 respect to which housing credit dollar amounts have been allocated on or before
			 the date of the enactment of this Act, or
						(ii)with respect to
			 buildings placed in service before such date of enactment, to the extent
			 paragraph (1) of section 42(h) of such Code does not apply to such building by
			 reason of paragraph (4) thereof, but only with respect to bonds issued before
			 such date of enactment, and
						(B)determinations
			 made after the date of enactment of this Act, in the case of qualified
			 buildings (as so defined)—
						(i)with
			 respect to which housing credit dollar amounts are allocated after the date of
			 the enactment of this Act and before January 1, 2015, or
						(ii)with respect to
			 which buildings placed in service after the date of enactment of this Act and
			 before January 1, 2015, to the extent paragraph (1) of section 42(h) of such
			 Code does not apply to such building by reason of paragraph (4) thereof, but
			 only with respect to bonds issued after such date of enactment and before
			 January 1, 2015.
						
